Citation Nr: 0619377	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for 
hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1945 to November 
1946 and from August 1947 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).

This matter was previously before the Board in February 2005, 
at which time it was remanded for further development.  It 
was returned to the Board in December 2005.  Seven of the 
issues that were on appeal were decided at that time, but 
three were remanded for additional development.  These issues 
have now been returned to the Board. 

The appeal has been advanced on the Board's docket.


FINDING OF FACT

Hypertension, coronary artery disease, and 
hypercholesterolemia were first noted many years after 
discharge from service, and are not related to a disease or 
injury in service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, and 
cannot be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 

2.  Coronary artery disease was not incurred during service 
and cannot be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Hypercholesterolemia was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (interpreting 38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005)).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Appeals Management Center (AMC) has taken steps to remedy 
the lack of preadjudication VCAA notice.  The veteran was 
provided with VCAA notice by letter dated in March 2005.  
This letter told the veteran what evidence was needed to 
substantiate the claims for service connection.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
letter told him that if he had relevant evidence in his 
possession, he should send it to VA.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in September 
2006, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1378 (Fed. Cir. 2006).

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran two medical 
examinations and obtained a medical opinion.  

The December 2005 remand requested that the claims folder be 
forwarded to the same examiner who conducted the March 2005 
VA cardiac examination in order to obtain clarifying 
opinions.  If this examiner was not available, the remand 
requested that another "physician" should review the claims 
folder and provide the requested opinion.  

The March 2005 examiner was apparently unavailable.  Instead, 
the claims folder was provided to a nurse practitioner, who 
provided the requested opinions.  The Board finds that this 
substantially complies with the development requested by the 
December 2005 remand.  There is no evidence or contention 
that the nurse practitioner is incapable of providing a 
competent opinion.

In addition, the Board notes that the December 2005 remand 
asked the examiner to provide an opinion as to whether 
hypercholesterolemia is a disease or causes disease, and 
whether it had its onset in service.  The portion of the 
opinion regarding whether or not hypercholesterolemia 
constitutes a disease was not provided.  However, the 
examiner did opine that this condition was not incurred due 
to active service.  The Board finds this opinion renders the 
question as to whether or not hypercholesterolemia 
constitutes a disability for VA purposes moot.  Therefore, 
for the reasons and bases cited above, the Board finds that 
the development requested by the December 2005 remand has 
been substantially completed, and that any deficiencies 
constitute harmless error.  Cf. Stegall v. West, 11 Vet App 
268 (1998).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

The veteran contends that he developed hypertension during 
service.  He notes that he had some high blood pressure 
readings at this time, and he believes that this was an early 
manifestation of his hypertension.  The veteran further 
contends that he has developed coronary artery disease and 
hypercholesterolemia due to service.  

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If hypertension or arteriosclerosis becomes manifest to a 
degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
these disabilities during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b).  Such evidence must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis using the word "chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service medical records shows that they are 
negative for diagnoses or treatment for hypertension, 
coronary artery disease, and hypercholesterolemia.  

The service medical records do show that the veteran was 
hospitalized following an automobile accident in December 
1949.  During this hospitalization, blood pressure readings 
of 140/90 and 120/94 were obtained.  However, other blood 
pressure readings were within normal limits.

On VA hospitalization in January 1953, for conditions not 
currently at issue, the veteran's blood pressure was 130/80.  
Other than the condition for which he was hospitalized, a 
physical examination was unremarkable.

The veteran underwent VA hospitalization in December 1971, 
again for conditions not currently at issue.  No blood 
pressures were reported, but it was noted that a physical 
examination was unremarkable, except for the condition for 
which he had been hospitalized.

Hypertension was first reported during private 
hospitalization in February 1986.  These records note without 
elaboration that the veteran had "a long history" of 
hypertension, but that cardiac symptoms had only been present 
for four days.  It was also noted that there was no history 
of cholesterol abnormality.  The pertinent diagnoses were 
hypertension, excessive cigarette smoking in the past, and a 
family history of vascular disease.  There was no reported 
opinion as to the etiology of the hypertension.  

VA hospital records from March 1996, report that the veteran 
had a six month history of chest pain, and that cardiac 
catheterization in September 1995, had shown coronary artery 
disease.  The veteran reportedly had a 50 pack year history 
of smoking.  It was also reported that he had been 
hypertensive for 10 to 12 years, and that there was no 
history of hyperlipidemia.

VA hospital and outpatient treatment records dated from 
August 1997 through 2003 show continued treatment for 
hypertension and cardiac disease, but do not express any 
opinion as to their etiology.  

Private treatment records dated from 1996 to 2001 also show 
treatment for hypertension and hyperlipidemia.  The veteran 
underwent cardiac catheterization in November 2001.  The 
examiners did not discuss the long term history of his 
disabilities or express an opinion regarding their etiology.  

The veteran was afforded a VA examination in March 2005.  The 
claims folder was reportedly reviewed.  The examiner cited 
blood pressure readings from the service medical records of 
120/80, 118/72, and 120/80, but indicated he was unable to 
find records for the veteran's entire period of service.  His 
subsequent history was not continued until 1986, when he was 
diagnosed with hypertension during the 1986 hospitalization.  
The 1996 records of heart disease were also noted, as was the 
1997 catheterization.  The examination diagnoses included 
coronary artery disease status post stent and angioplasty 
procedures, hypertension with good control at the present 
time with uncertain date of origin, and hypercholesterolemia 
with uncertain date of onset.  

The examiner stated that the only way he could answer the 
requested opinions regarding the etiology of the veteran's 
disabilities would be if he could obtain specific medical 
records that would pinpoint the date of onset for the 
veteran's hypertension, high cholesterol, and coronary artery 
disease, although he had a good idea that the first 
manifestation of heart disease was in the time frame of 1996.  

The examiner also added that the question as to whether or 
not hypercholesterolemia is a disease was not answerable 
based on current scientific knowledge, although it was a risk 
factor.  Finally, the examiner noted that given the 
constraints of time, he may have missed some records, and he 
added that he would be willing to review the claims folder 
again if necessary.  

An additional examination and medical opinion was obtained in 
January 2006.  The claims folder was reviewed with particular 
attention to the high blood pressure readings that were 
obtained in December 1949 during the veteran's 
hospitalization for the jeep accident.  It was noted that 
there was no exit examination subsequent this 
hospitalization.  The examination discussed the remainder of 
the veteran's medical history.  After the review was 
completed and following a medical examination, the diagnoses 
included coronary artery disease, hyperlipidemia, 
hypertension, and hypertensive heart disease.  

The examiner opined that it was less likely than not that the 
veteran's coronary artery disease, hyperlipidemia, and 
hypertension were the result of his military service.  The 
rationale for this opinion was that the veteran was 23 years 
of age at the time of his discharge.  There was no mention of 
medication being started for blood pressure during the 1949 
hospitalization.  Finally, the veteran's treatment for 
coronary artery disease, hyperlipidemia, and hypertension 
were not noted until later years. 

Analysis

With regard to the elements of service connection, the first 
element, a current disability, is clearly satisfied.  Ample 
medical evidence shows current hypertension, coronary artery 
disease, and hypercholesterolemia.

There is no evidence of hypercholesterolemia in service or 
for decades thereafter.  There is also no competent opinion 
that hypercholesterolemia was present in service.  Thus, the 
element of an in-service disease or injury is not satisfied.

With regard to hypertension and coronary artery disease, the 
elevated blood pressure readings in service provide evidence 
of hypertension.  Since, however, there were also normal 
blood pressure readings at that time and in the years 
immediately following service, and hypertension was not found 
by any medical professional; there were not sufficient 
observations to identify hypertension or possibly related 
coronary artery disease in service.  See 38 C.F.R. 
§ 3.303(b).

At this point there is also no competent evidence linking the 
claimed disorders to service.  Both VA examiners have 
concluded that the disabilities were not related to service.  
The absence of any evidence of the claimed conditions on the 
1953 and 1971 VA hospitalizations provides additional 
evidence against such a link.

The undisputed evidence is that hypercholesterolemia was not 
identified until the mid-to-late 1990's, more than 45 years 
after service.  Although "a long history of hypertension" 
was reported at the time of the 1986 hospitalization, no 
medical evidence of earlier hypertension has been produced or 
reported.  Even if "long history" was present in 1986, the 
record shows that hypertension had not been identified as 
late as 1971.

Similarly, coronary artery disease was not identified until 
1995.  No competent opinion has linked that disease to 
service.

The Board recognized the veteran's belief that he had 
hypertension in service and that coronary artery disease and 
hypercholesterolemia are related to the in-service 
hypertension.  However, the veteran is not a medical 
professional, and is not qualified to express an opinion on 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claims.  Reasonable doubt does 
not arise and they are denied.  38 U.S.C.A. § 5107(b) (West 
2005).


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for coronary artery disease 
is denied. 

Entitlement to service connection for hypercholesterolemia is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


